Case 1:18-cv-05398-DLI-VMS Document 21 Filed 12/17/18 Page 1 of 29 PagelD #: 330

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

ROSLYN LA LIBERTE, . Case No.: 1:18-cv-05398-DLI-VMS
ECF Case

Plaintiff,
-against-

JOY REID,

Defendant.

DEFENDANT JOY-ANN REID’S MEMORANDUM OF LAW IN
SUPPORT OF HER MOTION TO DISMISS THE ACTION AND
STRIKE PLAINTIFE’S AMENDED COMPLAINT

Wachtel Missry LLP

John H. Reichman

Jason L. Libou

885 Second Avenue, 47" Floor

New York, NY 10017

Attorneys for Defendant Joy-Ann Reid

075863-002/00173045-4

 
Case 1:18-cv-05398-DLI-VMS Document 21 Filed 12/17/18 Page 2 of 29 PagelD #: 331

 

TABLE OF CONTENTS

TABLE OF CONTENTS .uccccccsccsccsessseseesessectessecseescnscseesecessesesseessesnecseessseeeesersessesesesesensseeseeses il
TABLE OF AUTHORITIES wu. cecccccccsseseesseeesseesesaceseseesecesevaeeneseesecesaesseesesstesseeseaassesseonaseeensenss ii
PRELIMINARY STATEMENT uo. cccccssstcssessssscssessseeseeseeesseessssesessecsecnesneserseesessenssseenesseseenenes 1
STATEMENT OF FACTS ...cccccccssessserecnsersecscesseeseeesectsesseeeseceseseceseseeseeesesssesessceasesssesesssasneesaees 4
ARGUMENT ..u.cccccccccsscsecessesceccesecenscsscenecsscenscssecsecsececeeesseesaeseseseasesseeaesseeeseseeessaseeasesesnesenssenenagen 10
I. CALIFORNIA LAW GOVERNS THIS ACTION ..... ce cccccseessecsenseesneeneesseesseeessenneenees 10
Il. THE STANDARDS GOVERNING THIS MOTION uo. ccceessecsenecnsesseseesnesneesessseneenees 12
A. The Rule 12(b)(6) Standards for Dismissing Defamation Actions .......cise essere 12

B, The Anti-SLAPP Statute 0c cescsessersersecseessesesessesnsessessscssssssscsseseesssersuceeeseresaseags 13

UI. PLAINTIFF’S CLAIMS ARE BARRED BY SECTION 230 ....ccecesesessetecnesereresees 16
IV. REID DID NOT ACT “MALICIOUSLY” uu... cececccesestertcenerseensetecnecsaeenereeneeerensensenees 19
A. La Liberte is a Limited Public Figure And Must Show Actual Malice ow. eee 20

B. The Actual Malice Standards 0... cee ee ssesssesecneeneeresnesesesersesneees eeacenaeeesereeeeeeeeaeenees 21

C. La Liberte Cannot Meet the Actual Malice Test... escccccscesscreecnsccsesteessersessessseraes 22

V. THE PUBLICATIONS WERE STATEMENTS OF OPINION... cccccceseetetereeereeseeeeeees 23
CONCLUSION... cecccsscsscstecssesessecneesscesesseeaesseceeaerseenecevaeenasseeessesasseessesasseessessseesesssesssenassesasegaes 25

075863-002/00173045-4 ii

 
Case 1:18-cv-05398-DLI-VMS Document 21 Filed 12/17/18 Page 3 of 29 PagelD #: 332

 

 

 

 

 

 

 

 

 

 

 

TABLE OF AUTHORITIES
Cases
Adelson v. Harris, 774 F.3d 803 (2d Cir. 2014)... ccccsccsccssessecssecsssscssessescessrecsesessesecteesessaeesseseeeressaees 12,13
Adelson y. Harris, 973 F.Supp.2d 467 (S.D.N.Y. 2013), aff'd 774 F.3d 803 (2d. Cir. 2014) ....... 11, 12, 13
Aisenson v, American Broadcasting Co., 220 Cal. App.3d 146 (1990)... cccscscsscsssessetsetsensssssseseeseesseraes 24
Annette F. v. Sharon S., 119 Cal. App.4™ 1146 (2004).....ccccscsesessssssssssssssssssesssescsesssesssesssesesees 14, 15, 20, 22
Ashcroft v. Iqbal, 556 U.S. 662 (2009)..... ssosntsetastnennenentnesaniasiasaninanannetienvanienneeve, 12, 13, 14, 19
Atlantic Recording Corp. v. Project Playlist, 603 F.Supp.2d 690 (S.D.N-Y. 2009) wo... ecceesesesseeees 16, 17
Barrett v. Rosenthal, 40 Cal.4th 33 (2006)... .cscccccssssssscstesrecsecsesseessecseessereseeseetecssesseseeeen 3,15, 16, 17, 18
Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007) .esssssseseeestesneeesecnessecsiseriesneessesenesensenersessnetey 13
Biro v. Conde Nast, 807 F.3d 541 (2d Cir, 2015) ov ceciccssesesesessetssssnseesesseressssessseesstsassesaeseresseves 3, 19, 21
Cohen v. Facebook, Inc., 252 F.Supp.3d 140 CE.D.N.Y. 2017) ...cceecccesetecstecesceseeseteeseseeaeeaes 17, 18, 19, 20
Covino v. Hagemann, 165 Misc. 2d 465 (Sup. Ct. Richmond Co, 1995). ....ccecesesesecsetssessesssesssnseeseeaes 24
Franklin v. X Gear 101, LLC, 2018 WL 3528731 (S.D.N.Y. July 23, 2018) occ escsesssseeeeteeresseneenens 18
FTC v. LeadClick Media LLC, 838 F.3d 158 (2d. Cir 2016) ce cseeseeeesessssesererevsessaserseeseeesessees 16, 18
Garrison v. State of La., 379 U.S. 64 (1964)... cicessesssctecteessesesscnectecneceesecseesersevsessersesseeeseseeeeeneesseeaseees 22
Gertz v. Robert Welch, Inc., 418 U.S. 323 (1974) ec ceccecesssssssssceectscssessssseesesseeseceressesesssneeases 3, 20, 21, 23
_ Harte-Hanks Comms. v. Connaughton, 491 U.S. 657 (1989)... .ccssscscsssesscessessessesesessessesseeeasensensseneees 4,22
Hassell v. Bird, 5 Cal.5" 522 (2018) .c.cccccccssssssssesesssecsesesssescscscsesesesssesesssssensvsvsvsvevssscaeacseseseasscsesenreseecseseeess 17
Jackson v. Mayweather, 10 Cal. App.5" 1240 (2017) .cccceccccssssssesesessssssessrescsesesesssssassessseanestssseasssseeesseseenes 15
Jones v. Dirty World Entertainment Recordings, LLC, 755 F.3d 398 (6" Cir, 2014) ..ccccseessesssesseereees 19
Liberty Synergistics Inc. v. Microflo Ltd., 718 F.3d 138 (2d Cir. 2013) ccc ccescssessecsstereeneeeesenecenees 2,12
Milkovich v. Lorain Journal Co., 497 U.S. 1 (1990)... cecscstcsssesssccssccessesnsccsaessessseesseeseesessesseesensoseareatess 23
Navellier v. Sletten, 29 Cal 4th 82 (2002),.........cccccccessteceee eee eeeeaeeeeseeeneeeneenseaseneneess wen eeeenns 15, 16
New York Times vy. Sullivan, 376 U.S. 254 (1964) vo. cesessscscsescesecsecetesteceeecessesseeeesaetereasennes 13, 14, 21, 22

 

075863-002/00173045-4 iid

 
Case 1:18-cv-05398-DLI-VMS Document 21 Filed 12/17/18 Page 4 of 29 PagelD #: 333

 

 

 

 

 

Palin v. New York Times Co., 264 F.Supp.3d 527 (S.D.NVY. 2017)... ces cesceccsecssstsenecereeeetereeaes 4, 13, 14, 23
Ratajack v. Brewster Fire Dep’t, 178 F.Supp.3d 118 (S.D.NLY. 2016) ...cececcssessetseeeteceseeseestesseceneesaeens 24
Reader’s Digest Assn. v. Superior Court, 37 Cal.3d 244 (1984) oe eeessseseereeneterereceserseeeeneesaeeees 20, 22
Reeves v. American Broadcasting Cos., 719 F.2d 602 (2d. Cir. 1983)... .cccsesscsesseersctstscessessessessseeteesaees 11
Ricci v. Teamsters Union Local 456, 781 F.3d 25 (2d Cir, 2015) vce cescseeseserseesesseeeseeeeseetteeteseeetenes 3,17
Seldon v. Magedson, 2012 WL 4475274 (S.D.N.Y. July 10, 2012) .occceenesccsserseetecsereestesseseeseeeres 18, 20
St. Amant v. Thompson, 390 U.S. 727 (1968) ...ccccccsessessesseesesessscvesseesscsevsessecsesessecsensessetessesesesensnes seeseens 22
Stolz v. KSFM 102 FM, 30 Cal.App.4" 195 (1994)... ceescsssssusuvessesssassssssvessesesssssssssseessesssesssssssseneeseessasn 21
Statutes

CA CIV, §425.16 vicccscneeens csosssentsntsennenvannsensvanvnanantianetantiastiantsastiesinateeetvee 1, 2, 13, 14, 15, 16
AT US.C. §230 vrccsscrecsessesensensssesssscnsssssetevscnsssssseseseesensvasseesseassacnevassesscesenensenseaersvessesecaseesarersnanes 16, 17, 18, 19
Fed. R. Civ. P. 12(D)(6) cc ceeeeecssesesterssetecseessessnsctsessecaseees heeeseecscenseceseaeeaeesesesnscnsesseaeaeeaenesaeaeeaeseens 12, 13

075863-002/00173045-4 iv

 
Case 1:18-cv-05398-DLI-VMS Document 21 Filed 12/17/18 Page 5 of 29 PagelD #: 334

PRELIMINARY STATEMENT

Defendant Joy-Ann Reid submits this memorandum of law in support of her motion to: (1)
dismiss plaintiff Roslyn La Liberte’s defamation claim pursuant to Federal Rule 12(b)(6) and
California’s Anti-SLAPP Statute (strategic lawsuit against public participation), CA CIV. §425.16
(the “Anti SLAPP Statute” or the “Statute”); and (ii) award defendant her attorney’s fees pursuant
to the Anti-SLAPP Statute.

Plaintiff's single count defamation action should be dismissed and stricken for three
reasons: (i) it is barred by Section 230 of the Communications Decency Act of 1996 (“Section
230”), which immunizes the republication of internet content initially created by another internet
user; (ii) La Liberte has not shown, and cannot show, that Reid acted with actual malice; and (iii)
the bulk of Reid’s alleged defamatory publications were constitutionally protected statements of
opinion.

The Amended Complaint describes La Liberte as “passionate about this country’s
immigration policies.” (33). La Liberte is, in fact, an anti-immigration activist, who testified
throughout California in opposition to SB 54, the California law that limits cooperation with
federal immigration authorities. One of her stops was the Simi Valley, California Council Meeting
held on June 25, 2018 (the “Council Meeting’’).

There is no dispute that ugly, racial slurs were shouted at the Council Meeting. A local
paper posted a photograph of La Liberte apparently screaming at a distressed 14-year-old, Joseph
Luevanos, with her hand at her throat in a menacing gesture (the “Photograph”). Alan Vargas,
who attended the Council Meeting, tweeted the Photograph along with this: “you are going to be
the first deported” and “dirty Mexican” were “some of the things they yelled at this 14 year old

boy.” Vargas, added, “spread this far and wide this woman needs to be put on blast.” The

075863-002/00173045-4

 
Case 1:18-cv-05398-DLI-VMS Document 21 Filed 12/17/18 Page 6 of 29 PagelD #: 335

Photograph, the Vargas tweet, and other earlier tweets regarding La Liberte’s alleged racism and
the racial slurs went viral.

Reid saw the Vargas tweet after, and because, it had already gone viral. Reid republished
the Photograph and the gist of the Vargas tweet on Instagram (the “Instagram Post’). Reid also
republished on Instagram and Facebook the Photograph alongside an image of adults angrily
shouting at children attempting to integrate Little Rock High School in 1957 (the “Little Rock
Repost’). She added the comment that the hate shown at the Council Meeting was comparable to
the hate shown in Little Rock. Unlike countless other posts, Reid did not identify La Liberte by
natne in either the Instagram Post or the Little Rock Repost (collectively, the ““Publications”’).

While there is no dispute that racial slurs were shouted at the Council Meeting and that the
Photograph was legitimate, the Amended Complaint alleges that La Liberte was not one of the
persons making the racial slurs. La Liberte has sued Reid, and Reid alone, for falsely accusing her
“of making racist statements and of being a racist.” (4 65).

La Liberte’s complaint must meet not only the pleading standards set forth in Rule 12(b)(6),
but also the requirements of California’s Anti-SLAPP Statute. La Liberte is a California resident
and her claim is governed by California law. The Anti-SLAPP Statute provides that a defamation
claim arising in connection with a public issue must be dismissed unless the plaintiff can establish
a probability that she will prevail on the claim. CA CIV, §425.16 (the “Anti-SLAPP statute”).
Because the Anti-SLAPP Statute provides substantive state law protections against defamation
claims, this court must consider a pre-answer motion to strike under that Statute. Liberty
Synergistics Inc. v. Microflo Ltd., 718 F.3d 138, 147-48 (2d Cir. 2013) (ordering the District Court

to consider defendant’s motion to strike under California’s Anti-SLAPP Statute).

075863-002/00173045-4 2

 
Case 1:18-cv-05398-DLI-VMS Document 21 Filed 12/17/18 Page 7 of 29 PagelD #: 336

La Liberte’s defamation claim should be stricken under the Anti-SLAPP Statute and
dismissed under Rule 12(b)(6) for three reasons. First, Section 230 precludes any user liability for
republishing previously published internet content. Because Reid was not the “original speaker’
of the allegedly defamatory content, she is immune from liability. Ricci v. Teamsters Union Local
456, 781 F.3d 25, 27-29 (2d Cir. 2015); Barrett v. Rosenthal, 40 Cal.4th 33, 58-62 (2006).

Second, La Liberte cannot show that Reid acted with actual malice. By participating in the
Council Meeting and becoming a “passionate” public advocate against SB 54 around the State, La
Liberte is a limited public figure. Gertz v. Robert Welch, Inc., 418 U.S. 323, 351 (1974) (“an
individual voluntarily injects himself or is drawn into a particular public controversy and thereby
becomes a public figure for a limited range of issues.”). Accordingly, La Liberte must allege
specific facts from which malice may be plausibly alleged, Biro v. Conde Nast, 807 F.3d 541, 545
(2d Cir. 2015), and show a likelihood of proving actual malice at trial under the Anti-SLAPP

. Statute.

La Liberte alleges that Reid acted maliciously because the Publications were made up “out
of whole cloth,” Reid did not independently investigate what La Liberte said, and Reid was
motivated by her animus towards Donald Trump and Trump supporters wearing MAGA hats.
These inherently contradictory and conclusory allegations do not adequately allege malice as a
matter of law and are belied by other allegations in the Amended Complaint.

To prove actual malice, La Liberte must show that Reid either knew her Publications were
false or had substantial doubts to the truth of the allegations. La Liberte has cited no plausible
facts to support this. At the time of the Instagram Post: (i) there was an eyewitness who identified
La Liberte as making racial slurs; (ii) there was the Photograph backing up the eyewitness account;

(iii) there were other publications identifying La Liberte as making the racial slurs; and (iv) there

075863-002/00173045-4 3

 
Case 1:18-cv-05398-DLI-VMS Document 21 Filed 12/17/18 Page 8 of 29 PagelD #: 337

was no public evidence contradicting any of the aforementioned things. Reid’s retraction of the
Publications on the very day that she learned that there was conflicting evidence with respect to
whether La Liberte made the racial slurs also belies La Liberte’s malice claim. See Palin v. New
York Times Co., 264 F.Supp.3d 527, 537 (S.D.N.Y. 2017).

A political motive also “cannot provide a sufficient basis for finding actual malice” under
either federal or constitutional law. Id. at 537 (quoting Harte-Hanks Comms. v. Connaughton, 491
U.S. 657, 665 (1989)). Ironically, it could not be clearer that this lawsuit is politically motivated.
La Liberte has not sued the countless other persons, including celebrities and journalists, who
identified La Liberte by name, revealed her personal contact information, accused her of racism
and making racial slurs, and sought to boycott her business.

Finally, La Liberte’s claim fails because all of the Little Rock Repost and much of the
Instagram Post constitute nothing more than Reid’s opinion -- that the hate and incivility shown at
the Council Meeting are comparable to the hate shown in 1957 Little Rock.

The Anti-SLAPP Statute mandates an award of attorney’s fees if a successful motion to
strike is made, even if an action is made in good faith. Here, the Amended Complaint not only
fails to state a claim for relief, but also is riddled with falsehoods, which are belied by irrefutable
documentary evidence, all of which a rudimentary Google search would have uncovered. The
Court should award Reid her attorney’s fees upon dismissal of this action.

STATEMENT OF FACTS

The following is a summary of the relevant facts set forth more fully in the accompanying

affidavits of John H. Reichman (“Reichman Aff”), Davian Hoffman (“Hoffman Aff.”), and Joy-

Ann Reid (“Reid Aff.”).

075863-002/00173045-4 4

 
Case 1:18-cv-05398-DLI-VMS Document 21 Filed 12/17/18 Page 9 of 29 PagelD #: 338

The Amended Complaint alleges that on June 25, 2018, La Liberte attended the Council
Meeting “to provide her opinion on California’s sanctuary law.” (] 35). She is described as
“passionate about this country’s immigration policies.” (Id., § 33).

La Liberte is, in fact, an anti-immigrant activist. In 2018, anti-immigrant activists were
urging California cities and towns to take positions opposing SB 54, the controversial state law
that limits cooperation between California law enforcement officials and federal immigration
authorities. La Liberte was one of those activists and became one of the faces of the SB 54
opposition. A widely circulated photograph of La Liberte was taken in Los Alamitos, California
protesting SB54 with the caption:

Jeanie Nyuyen, 18, a pre-sanctuary law protester, argues with
Rosalyn La Liberte, 69, an anti-sanctuary law protester outside of
the Los Alamitos City Hall.

Many of the protestors against SB 54 were affiliated with hate groups, who were stoking
racial fears. On May 22, 2018, the Southern Poverty Law Center (“SPLC”) issued a report entitled
“Racism rampart at California City County meetings on sanctuary policies.” (Reichman Aff., Ex.
B). The SPLC report states:

For the past two months, a campaign orchestrated by national anti-
immigrant hate group the Federation for American Immigration
Reform (FAIR) and its legal arm the Immigration Reform Law
Institute (IRLI) has mobilized a small but vocal group of activists
hell-bent on pushing city council members in Orange County, and

other parts of southern California, to take a stance against the state’s
sanctuary policies. ...

FAIR is also quiet on the fact that its orchestrated campaign has
whipped a small band of anti-sanctuary activists from
California and elsewhere into a frenzy, with this group
traveling from city to city on a nightly basis and stoking racial
tensions at city council meetings. ... “Anti-sanctuary people
showing at city council meetings in OC have become more
aggressive and they feel more emboldened to launch racially

075863-002/00173045-4 5

 
Case 1:18-cv-05398-DLI-VMS Document 21 Filed 12/17/18 Page 10 of 29 PagelD #: 339

charged slurs. They have become more aggressive that at times
they have physically confronted young people attending city
council meetings,”...

While we do not know if La Liberte was a member of FAIR or other hate groups, she was
one of the anti-immigrant activists who went from city to city protesting SB 54. La Liberte testified
against SB 54 at Council meetings in Torrance, Hawthorne, Hermosa Beach, and Thousand Oaks,
California.

The Simi Valley Council Meeting on June 25, 2018 was one of La Liberte’s stops. The
City Council was taking up its prior decision to support the Trump administration’s lawsuit against
SB 54. Racial slurs were directed at SB 54 proponents at the Council Meeting. (Amended Compl.,
746). On June 26, 2018, Ruth Luevanos, Joseph Luevanos’s mother, tweeted:

Sad to hear Trump supporters booing my 14 year old son, telling
him he’ll “be deported,” “go back to Mexico” and calling Mexicans

“rapists.” Proud of 350+majority residents who DID respect my
son’s right to be an active citizen.

On June 26, 2018, the Ventura County Star published photographs of the Council Meeting,
including the Photograph of La Liberte apparently screaming at 14 year old Joseph Luevanos with
her hand at her throat in a menacing gesture. The caption identified La Liberte by name and gave
her city of residence.

| As detailed in the Reichman and Hoffman Affidavits, the Photograph, accusations of

racism against La Liberte, and calls to boycott La Liberte’s business quickly went viral. One of
the most influential twitter users was from Resistance Northridge, a grassroots activist group. On
June 28, 2018, Resistance Northbridge tweeted the Photograph with this comment:

This horrible woman is Roslyn La Liberte. She yelled at this 14 yr
old boy at a Simi Valley City Council mtg who was there to talk
about immigration & supporting SB54. This MAGA zealot racist
runs RC Design Construction in Woodland Hills. BOYCOTT RC
DESIGN https://t.co/ryS5rrTGaB2 https://t.co/BJY yIUSNyG

075863-002/00173045-4 6

 
Case 1:18-cv-05398-DLI-VMS Document 21 Filed 12/17/18 Page 11 of 29 PagelID #: 340

The Resistance Northridge tweet went viral. For example, on June 28, 2018 at 9:50 p.m.,
the singer and actress, Nancy Sinatra retweeted the Resistance Northbridge tweet to her 201,000
twitter followers with the comment: “Roslyn La Liberte represents what’s wrong with America.”

The rapper Immortal Technique also retweeted the Resistance Northridge tweet to his
269,000 Twitter followers on June 28, 2018.

On June 28, 2018, there were also YELP reviews identifying La Liberte by name as a
MAGA zealot and racist and targeting her business.

On June 28, 2018 at 8.51 p.m., Alan Vargas also tweeted the Photograph of La Liberte and
said “you are going to be the first deported” and “dirty Mexican” were “some of the things they
yelled at this 14 year old boy.” Vargas, added, “spread this far and wide this woman needs to be
put on blast.” (emphasis added). (Amended Compl., 941). As detailed in the Reichman and
Hoffman Affidavits, the Vargas tweet went viral. A snapshot of the Vargas tweet showed it had
at least 78,300 likes and 76,900 comments.

The Northridge and Vargas tweets continued to go viral on June 29", On June 29, 2018 at
1:50 p.m., actress and three-time Emmy winner Nadine van der Velde posted the Photograph of
La Liberte with a 1957 photo of Little Rock and Nazis. She also states that La Liberte screamed
racial slurs:

”
!

“You're going to be the first deported! Filthy Mexican!” screams
#RoslynLaLiberte in a hate filled photo reminiscent of other iconic
hate filled images. History is being written. Roslyn La Liberte has
crystallized her place on the wrong side of history for future
generations.

The van der Velde tweet was retweeted at least 2,088 times, including by the actress Debra

Messing.

075863-002/00173045-4 7

 
Case 1:18-cv-05398-DLI-VMS Document 21 Filed 12/17/18 Page 12 of 29 PagelD #: 341

On June 29, 2018 at 1:10 p.m., David Hogg, the anti-gun activist and Parkland student,
retweeted the Vargas tweet. Hogg had 900,000 followers.

Reid retweeted the Vargas tweet on June 29, 2018 at 2:55 p.m. In the Amended Complaint,
La Liberte falsely alleges that Vargas tweet, “had not received much attention.” until it was
retweeted by Reid on June 29, 2018 and then went “viral.” (Amended Compl., { 43). As set forth
above and in more detail in the accompanying affidavits, by this time the Vargas and Northridge
tweets had gone viral, and celebrities and activists with huge numbers of followers had retweeted
both tweets. Reid had nothing to do with any of this.

On the evening of June 29, 2018, Reid published the Instagram Post in which she
republished the Photograph and the gist of what Vargas and countless others said and described
about the hate shown at the Council Meeting. The Instagram Post reads:

He showed up to rally to defend immigrants. ... She showed
up too, in her MAGA hat, and screamed, “You are going to
be the first deported” ... “dirty Mexican!” He is 14 years
old. She is an adult. Make the picture black and white and

it could be the 1950s and the desegregation ofa school. Hate
is real, y’all. It hasn’t even really gone away.

La Liberte alleges that this was the first time that anyone put the racist slurs “in La Liberte’s
mouth.” (Amended Compl., 49). This is demonstrably false. Putting aside that the Vargas tweet
did exactly that by tweeting the Photograph and saying this woman [La Liberte] had to be put on
blast, at least 8 individuals published comments on Twitter, Instagram, and Facebook alleging that
La Liberte made the racial slurs. (Hoffman Aff., Ex. A). One of those from Nadia van der Velde
is quoted above. In addition, over 150 other individuals accused La Liberte of being racist.
(Hoffman Aff., Ex. B).

Before, at and around the Instagram Post, the controversy around La Liberte continued to

grow, independent of Reid. On June 29, 2018 at 8:11 p.m., Soledad O’Brian of CNN retweeted

075863-002/00173045-4 8

 
Case 1:18-cv-05398-DLI-VMS Document 21 Filed 12/17/18 Page 13 of 29 PagelID #: 342

the Vargas tweet. On June 30, 2018 at 4:03 a.m., the journalist, cultural critic, and television
personality Touré Neblett shared the Vargas tweet and tweeted his 190,000 followers:
In the picture below you see an adult woman screaming at a 14 yo

[sic] child. Roslyn La Liberte, a MAGA zealot racist who runs RE
Design Construction in California. Wow

Neblett’s tweet had 6,000 retweets, including by the actress Rosanna Arquette, and over
5,500 likes.
On June 30, 2018, CNN’s Ana Navaro tweeted:

Oh look, here is today’s racist dujour. Does she have a name, or
should we call her, #RedHatHarriet?

Ana Navaro has over 1.1 million twitter followers. Her tweet had at least 9,600 retweets and
16,400 likes.
On July 1, 2018, Reid also reposted on Instagram and Facebook the Photograph alongside
one of the 1957 Little Rock photographs. (Amended Compl., 4 56). The images were a
republication of what journalist Jose Antonio Vargas had posted. Reid then added the following
comment, adding a “hat tip” to those who previously had posted the image:
It was inevitable that this image would be made. It’s also
easy to look at old black and white photos and think: I can’t
believe that person screaming at a child, with their face
twisted in rage, is real. But] every one of them were.

History sometimes repeats. And it is full of rage. Hat tip
@joseiswriting. #regram #history #chooselove

The Complaint alleges that on Saturday, June 30, 2018 and Sunday, July 1, 2018, La
Liberte’s son emailed Reid stating that the accusations against La Liberte were false. (Amended

Compl., ff 53, 54). Reid did not see those weekend emails sent to a company email account. (Reid

Aff, 2).

075863-002/00173045-4 9

 
Case 1:18-cv-05398-DLI-VMS Document 21 Filed 12/17/18 Page 14 of 29 PagelD #: 343

On July 2, 2018, Reid learned about a report broadcast on a local Fox News station in
California that raised doubts about whether La Liberte had made the racial slurs attributed to her.
(Id., 3). On July 2, 2018, the very day that Reid learned for the first time that La Liberte may
not have made the racial slurs, (Reid Aff., | 4), Reid deleted her Publications and issued the
following apology:

It appears I got this wrong. My apologies to La Liberte and Joseph.
(Amended Compl., § 58).

There nevertheless remain substantial questions about what La Liberte was yelling. On
July 3, 2018, Ruth Luevanos tweeted this about the Vargas tweet:
I will verify that this tweet-is absolutely accurate. These things
WERE shouted at this meeting. My son DID get shouted down,

threatened with deportation, harassed with a selfie stick and called
racist slurs while he gave his speech. (emphasis added).

Joseph Luevanos’s aunt, Dr. Norma Hernandez, tweeted this after Reid issued her apology:
No apologies needed. Fox News misrepresented my nephew’s

story. This woman did shout at him and the exchange was NOT
civil. Fox News cut out the most important part.

Alan Vargas also did not back down from his original post, tweeting:
There are those who say the tweet I posted is false and I’m a liar and
blast me with the [F]ox 11 story. Well I just got in contact with the
family of the 14 year old. And the mother had this to say

“everything [Vargas] wrote was true and [Vargas] can quote me on
that’

ARGUMENT
I. CALIFORNIA LAW GOVERNS THIS ACTION

There should be no dispute that California law governs this action. Plaintiff is a

California resident, the harm she allegedly incurred was in California, and Plaintiff’'s November

075863-002/00173045-4 10

 
Case 1:18-cv-05398-DLI-VMS Document 21 Filed 12/17/18 Page 15 of 29 PagelD #: 344

13, 2018 letter to the Court is based upon California law.! Because the letter also inconsistently
states that La Liberte is not ceding that California law applies, we address this issue at the outset.

Under New York choice of law rules in defamation cases, “the state of the plaintiff's
domicile will usually have the most significant relationship to the case,” and its law will therefore
govern. Reeves v. American Broadcasting Cos., 719 F.2d 602, 605 (2d. Cir. 1983) (applying
California law to a defamation action brought by a California resident).

Adelson v. Harris, 973 F.Supp.2d 467 (S.D.N.Y. 2013), aff'd 774 F.3d 803 (2d. Cir.
2014) mirrors in many respects the facts of this action. (La Liberte’s attorneys represented Adelson
in the action.) Adelson, a Nevada resident, brought a defamation action in New York. The
defendant was a District of Columbia resident, who published alleged defamatory statements on
his website. In applying Nevada law, the District Court found that when a defamatory statement
is published nationally, the presumptive rule is that the law of plaintiff's domicile applies. Id. at
477. To do away with that presumption, there must be some other state other than Plaintiff's
domicile that “has a more significant relationship to the issue or the parties.” Id.

The court in Adelson found that “Nevada’s interest in this case is significant and
incontrovertible” because Adelson lived in Nevada, his business interests were in Nevada and
Nevada has an interest in protecting its citizens from tortuous conduct. Id. at 477-78. The interest
of the place of the defendant’s residence was not sufficient to overcome the presumption. Id.

The Adelson analysis applies with equal if not greater force here. The Amended
Complaint alleges that La Liberte was forced to “cancel her business website and implement

security measures at her home and business,” both of which are in California. (Amended Compl.,

492).

 

! See Amended Compl., § 22 (“La Liberte resides in California.”); ECF Doc. No. 14 (‘As to the legal positions cited
by Ms. Reid, Ms. La Liberte does not concede that California law applies to this matter.’”).

075863-002/00173045-4 11

 
Case 1:18-cv-05398-DLI-VMS Document 21 Filed 12/17/18 Page 16 of 29 PagelD #: 345

Adelson also noted that when courts applied New York law in defamation cases it was
because “New York has a strong policy in protecting its media defendants.” Adelson, 973
F.Supp.2d at 478 (citations omitted). Here, California offers protections to media defendants that
New York does not have, a mechanism for early dismissal of defamation claims and an award of
attorney’s fees for having to defend meritless suits.

New York has another interest in applying California law here: to limit forum shopping.
Adelson v. Harris, 774 F.3d 803, 809 (2d Cir. 2014) (applying Nevada Anti-SLAPP Statute to
New York federal court action because, among other things, it “will serve to discourage forum
shopping and avoid inequity”).

Applying California law also means that California’s Anti-SLAPP Statute must be
considered at the outset of this action. Liberty Synergistics Inc. v. Microflo Ltd., supra, 718 F.3d
at 147-48 (ordering the District Court to consider defendant’s motion to strike under California’s

Anti-SLAPP Statute); Adelson, supra, 774 F.3d at 809 (affirming motion to dismiss of defamation

 

case under Nevada’s Anti-SLAPP statute, which is based on California’s Anti-SLAPP Statute). In
Adelson, the court dismissed a plaintiff's defamation claim and awarded attorney’s fees under
Nevada’s Anti-SLAPP Statute, which is “similar in purpose and language” to the California’s

Anti-SLAPP statute. 973 F.Supp.2d at 493. Adelson established that Anti-SLAPP statutes provide

 

substantive protections that must be applied by federal courts in this Circuit. 774 F. 3d at 809.
I. THE STANDARDS GOVERNING THIS MOTION
A. The Rule 12(b)(6) Standards for Dismissing Defamation Actions
To survive a Fed. R. Civ. P. 12(b)(6) motion, a complaint must contain sufficient factual
matter, accepted as true, to “state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (internal quotation marks and citations omitted). “[A] claim has facial

075863-002/00173045-4 12

 
Case 1:18-cv-05398-DLI-VMS Document 21 Filed 12/17/18 Page 17 of 29 PagelD #: 346

plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable
inference that the defendant is liable for the misconduct alleged. The plausibility standard is not
akin to a ‘probability requirement,’ but it asks for more than a sheer possibility that a defendant
has acted unlawfully. Where a complaint pleads facts that are ‘merely consistent with’ a
defendant’s liability, it ‘stops short of the line between possibility and plausibility of entitlement
to relief.’ ” Id. (citations omitted).
“TA] plaintiff's obligation to provide the grounds of his entitlement to relief requires more .

than labels and conclusions, and a formulaic recitation of the elements of a cause of action will not

do.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). Thus, “[w]hile legal conclusions

 

can provide the framework of a complaint, they must be supported by factual allegations.” Iqbal,
556 USS. at 679.

The Iqbal standards apply with particular force in defamation actions. The Igbal standard
“must be applied consistently with the First Amendment protections famously put forward in New
York Times v. Sullivan, 376 U.S. 254, 84 S.Ct. 710, 11 L.Ed.2d 686 (1964) and its progeny. Thus,
in ‘defamation cases, Rule 12(b)(6) not only protects against the costs of meritless litigation but
provides assurance to those exercising their First Amendment rights that doing so will not
needlessly become prohibitively expensive.’ ” Palin, supra, 264 F.Supp.3d at 533 (citation
omitted). |

B. The Anti-SLAPP Statute

California’s Anti-SLAPP Statute requires this action to be dismissed unless La Liberte can
show a probability of success on the merits.

The Anti-SLAPP Statute was enacted to provide an efficient procedural mechanism for the

early and inexpensive dismissal of non-meritorious claims arising from a person’s right of petition

075863-002/00173045-4 13

 
Case 1:18-cv-05398-DLI-VMS Document 21 Filed 12/17/18 Page 18 of 29 PagelD #: 347

or free speech in connection with a public issue. CA CIV. §425.16(b)(1); Annette F. v. Sharon S.,
119 Cal.App.4th 1146, 1159 (2004) (“Annette F.”). A defamation claim arising from a
communication in connection with a public issue shall be stricken “unless the court determines
that the plaintiff has established that there is a probability that the plaintiff will prevail on the
claim.” CA CIV. §425.16(b)(1).

Deciding an Anti-SLAPP motion “requires the court to engage in a two-step process.
First, the court decides whether the defendant has made a threshold showing that the challenged
cause of action is one arising from protected activity... Ifthe court finds that such a showing has
been made, it then determines whether the plaintiff has demonstrated a probability of prevailing
on the claim.” Annette F., 119 Cal.App.4th at 1159 (quoting Equilon Enterprises v. Consumer

Cause, Inc., 29 Cal.4th 53, 67 (2002)).

 

“A defendant may meet her burden of establishing that the complaint ‘arises from’
protected activity by demonstrating that the act underlying the plaintiffs cause fits one of the
categories spelled out in section 425.16, subdivision (e).” Id. (quoting City of Cotati v. Cashman
29 Cal.4th 69, 78 (2002)). CA CIV. §425.16(e) broadly defines protected speech as follows:

(ec) As used in this section, “act in furtherance of a person’s right of
petition or free speech under the United States or California
Constitution in connection with a public issue” includes: (1) any
written or oral statement or writing made before a legislative,
executive, or judicial proceeding, or any other official proceeding
authorized by law, (2) any written or oral statement or writing made
in connection with an issue under consideration or review by a
legislative, executive, or judicial body, or any other official
proceeding authorized by law, (3) any written or oral statement or
writing made in a place open to the public or a public forum in
connection with an issue of public interest, or (4) any other conduct
in furtherance of the exercise of the constitutional right of petition
or the constitutional right of free speech in connection with a public
issue or an issue of public interest.

075863-002/00173045-4 14

 
Case 1:18-cv-05398-DLI-VMS Document 21 Filed 12/17/18 Page 19 of 29 PagelD #: 348

In determining whether a cause of action falls within the scope of subdivision (e), courts must
broadly construe the Anti-SLAPP Statute. Annette F., 119 Cal.App.4th at 1160.

The Publications come within each of the last three prongs of Section 425.16(e). The
Publications were “made in connection with an issue under consideration or review by a
legislature, executive or judicial body or any other official proceeding authorized by law.” CA
CIV. §425.16(e). The Simi Valley Council was considering whether Simi Valley would join the
Trump administration’s opposition to SB 54. Similar issues were actively being addressed,
debated, and determined all over California and throughout the country by governmental bodies
and courts.

The Publications also were “made in a place open to the public or a public forum in
connection with an issue of public interest.” CA CIV. §425.16(e). “Web sites accessible to the

public... are public forums for purposes of the anti-SLAPP statute.” Barrett, supra, 40 Cal.4th at

 

41 n.4; Jackson v. Mayweather, 10 Cal.App.5th 1240, 1252 (2017). Facebook and Instagram are
each public forums and Reid’s Publications involved matters of public interest -- immigration,
sanctuary cities, the racism of anti-immigrant protestors, and public civility.

Finally, the Publications fall squarely within the “constitutional right of free speech in
connection with a public issue or an issue of public interest.” CA CIV. §425,16(6). Just as La
Liberte attended the Council Meeting to exercise her First Amendment right, Reid had the right to
comment on La Liberte’s statements and conduct at the Council Meeting.

Because Reid’s Publications fall within the protections of Section 425.16(e), La Liberte
must be able to show a probability of success on the merits. In making that determination, this
Court need not take plaintiff's allegations as true. Navellier v. Sletten, 29 Cal.4th 82, 88-89 (2002)

(holding that to survive a motion to strike under California’s Anti-SLAPP Statute, a plaintiff bears

075863-002/00173045-4 15

 
Case 1:18-cv-05398-DLI-VMS Document 21 Filed 12/17/18 Page 20 of 29 PagelD #: 349

the burden to demonstrate not only that the complaint is legally sufficient, but also put forth prima
facie evidence to substantiate its claims and show a “reasonable probability” of recovery). The
Court “shall consider the pleadings, and supporting and opposing affidavits stating the facts upon
which the liability or defense is based.” CA CIV. §425(b)(2).
WI. PLAINTIFF’S CLAIMS ARE BARRED BY SECTION 230

After Plaintiff commenced this action, Reid’s counsel submitted a letter asking for a pre-
motion conference with respect to her motion to strike the complaint under the Anti-SLAPP
Statute. As a result of Reid’s letter, La Liberte filed the Amended Complaint, which dropped one
of her claims — that Reid’s June 29, 2018 retweet of the Vargas tweet was defamatory. La Liberte
belatedly recognized that this claim was barred by Section 230. As set forth below, La Liberte
should have recognized that Section 230 also immunized the other Publications.

Section 230(c)(1) provides, “No provider or user of an interactive computer service shall

 

be treated as the publisher or speaker of any information provided by another information content
provider.” 47 U.S.C. §230(c)(1) (emphasis added). Section 230(e)(3) states: “No cause of action
may be brought and no liability may be imposed under any State or local law that is inconsistent
with this section.” 47 U.S.C. §230(e)(3).

Congress enacted Section 230 to “preserve the vibrant and competitive free market that
presently exists for the Internet and other interactive computer services, unfettered by Federal or

State regulation.” FTC v, LeadClick Media LLC, 838 F.3d 158, 173 (2d. Cir 2016) (quoting 47

 

U.S.C. §230(b)(2)). Section 230 confers “blanket immunity from tort liability for online
republication of third party content.” Barrett, supra, 40 Cal.4™ at 57.
“Courts across the country have repeatedly held that the CDA’s grant of immunity should

be construed broadly.” Atlantic Recording Corp. v. Project Playlist, 603 F.Supp.2d 690, 699

075863-002/00173045-4 16

 
Case 1:18-cv-05398-DLI-VMS Document 21 Filed 12/17/18 Page 21 of 29 PagelID #: 350

(S.D.N.Y. 2009); see also Barrett, supra, 40 Cal.4th at 39 (stating all of the immunity provisions
within Section 230 “have been widely and consistently interpreted to confer broad immunity
against defamation liability for those who use the Internet to publish information that originated
from another source.”), “A limited construction of section 230 would conflict with Congress’s
goal of facilitating online discourse,” subject Internet users to the same common law defamation
standards, and “chill online speech.” Hassell v. Bird, 5 Cal.5th 522, 539 (2018).

To be immune from liability under Section 230, a defendant need only show that: (1) she
is a user of an interactive computer service, (2) the claim is based on information provided by
another information content provider, and (3) the claim treats the defendant as the publisher or
speaker of that information. FTC, supra, 838 F.3d at 173. “{I]fthe statute’s barrier to suit is evident
from the face of the complaint” the complaint should be dismissed. Ricci, supra, 781 F.3d at 28
(citation omitted).

Each of the criteria for dismissal under Section 230 is easily met here. La Liberte’s claim
is, of course, treating Reid as the publisher of the Publications; it’s the basis for her claim. Reid
was also a user of an interactive computer service. Section 230 defines an “interactive computer
service” as “any information service, system, or access software provider that provides or enables
computer access by multiple users to a computer server, including specifically a service or system
that provides access to the Internet and such systems operated or services offered by libraries or
educational institutions.” 47 U.S.C. §230(f)(2). “The statute defines ‘interactive computer service’
expansively .. . to effectuate the statute’s speech-protective purpose.” Ricci, supra, 781 F.3d at
28-29. Instagram and Facebook fall squarely within the definition of an interactive computer

service. Cohen v. Facebook, Inc., 252 F.Supp.3d 140, 156-57 (E.D.N.Y. 2017) (Facebook is an

 

075863-002/00173045-4 17

 
Case 1:18-cv-05398-DLI-VMS Document 21 Filed 12/17/18 Page 22 of 29 PagelD #: 351

interactive computer service); Franklin v. X Gear 101, LLC, 2018 WL 3528731 *19 (S.D.N.Y.
July 23, 2018) (Instagram is an interactive computer service).
Reid was also a “user” of Instagram and Facebook. Section 230 “immunizes individual
‘users’ of interactive computer services.” Barrett, supra, 40 Cal.4th at 40. The term “user” simply
refers to “anyone using an interactive computer service, without distinguishing between active and
passive use.” Id, at 43. Congress has exempted from liability anyone “who actively selects and
posts material based on its content.” Id. at 62.

29 66.

Finally, the term “information content provider,” “means any person or entity that is
responsible, in whole or in part, for the creation or development of information provided through
the Internet or any other interactive computer service.” 47 U.S.C. § 230(f)(3). Here, the
“information content providers” were Vargas, Nadine van der Velde, and countless others.

A republication does not have to be verbatim to obtain the protection afforded under
Section 230; it has to be materially different from a prior publication to trigger liability. A
defendant “will not be held responsible unless it assisted in the development of what made the
content unlawful.” FTC, supra, 838 F.3d at 174. Even where, as Plaintiff claims, the reposting of
content causes a plaintiff harm, the speaker is immune from liability under Section 230. Cohen,
supra, 252 F.Supp.3d at 157-58 (E.D.N.Y. 2017) (holding that Facebook was not liable for
offensive content provided by Hamas that incited terrorist attacks). A defendant must have altered
the “substance, meaning, or purpose” of the initial content for there to be liability. See Seldon v.
Magedson, 2012 WL 4475274, at *17 (S.D.N.Y. July 10, 2012).

La Liberte alleges that the Instagram Post was materially different from all prior

publications because Reid, supposedly was “the very first person to put [the racial slurs] in La

Liberte’s mouth.” (Amended Compl., 449). As shown above, this allegation, which is the linchpin

075863-002/00173045-4 18

 
Case 1:18-cv-05398-DLI-VMS Document 21 Filed 12/17/18 Page 23 of 29 PagelD #: 352

of La Liberte’s claim, is demonstrably false and belied by incontrovertible documentary evidence.
Prior to the Instagram Post: (1) at least 8 individuals specifically stated that La Liberte made the
racial slurs at the Council Meeting, including the van der Velde tweet cited above; (ii) more than
150 other tweets and publications had accused La Liberte of racism; and (iii) the Vargas tweet
included the Photograph with the statement “spread this far and wide this woman needs to be put
on the blast,” thereby clearly identifying the woman in the Photograph as the person making the
racial slurs and thus “put[ting] the words in La Liberte’s mouth.”

The side by side images in the Little Rock Repost (besides for not being defamatory),
were also republications of an earlier Instagram post by the writer Jose Antonio Vargas
@joseiswriting as the Little Rock Repost itself indicates. Reid’s commentary about how the
picture was comparable to the hate shown in Little Rock in 1957 is both a protected statement of
opinion? and did not add anything to what was allegedly defamatory. Commentary that “did not
materially contribute to the defamatory content of the [previously published] statements” does not
alter the protections provided for under Section 230. Jones _v. Dirty World Entertainment
Recordings, LLC, 755 F.3d 398, 416 (6" Cir. 2014).

Put simply, Section 230 is a complete bar to La Liberte’s claims.

IV. REID DID NOT ACT “MALICIOUSLY”

In the aftermath of Iqbal, this Circuit has recognized that a public figure must “plead
‘plausible grounds’ to infer actual malice by alleging ‘enough fact[s] to raise a reasonable
expectation that discovery will reveal evidence of? actual malice.” Biro, supra, 807 F.3d at 546

(citations omitted). Under the Anti-SLAPP Statute, La Liberte also must go one step further by

 

2 See Point V, infra.

075863-002/00173045-4 19

 
Case 1:18-cv-05398-DLI-VMS Document 21 Filed 12/17/18 Page 24 of 29 PagelD #: 353

showing that she will likely be able to prove actual malice at trial. La Liberte has not adequately
alleged malice and has not presented a single relevant fact to support such a claim.
A. La Liberte is a Limited Public Figure And Must Show Actual Malice

In Gertz _v. Robert Welch, Inc., supra, the Supreme Court recognized two different
categories of public figures with respect to constitutionally protected speech. The first is the “all
purpose” public figure who has “achiev[ed] such pervasive fame or notoriety that he becomes a
public figure for all purposes and in all contexts.” 418 U.S. at 351. The second is the “limited
purpose” public figure who “voluntarily injects himself or is drawn into a particular public
controversy and thereby becomes a public figure for a limited range of issues.” Id, ‘A limited
purpose public figure loses certain protection for [her] reputation only to the extent that the
allegedly defamatory communication relates to [her] role in a public controversy.” Reader’s Digest
Assn. v. Superior Court, 37 Cal.3d 244, 253-54 (1984).

Under California law, a plaintiff is a limited purpose public figure if she has “undertaken
some voluntary act through which [s]he seeks to influence the resolution of the public issues
involved.” Id. at 254. A “public controversy” has been defined as “ ‘a dispute that in fact has
received public attention because its ramifications will be felt by persons who are not direct
participants.’ ” Annette F., supra, at 1164 (citations omitted). “If the issue was being debated
publicly and if it had foreseeable and substantial ramifications for nonparticipants, it was a public
controversy.” Id.

Here, La Liberte “voluntarily invited attention and comment” with respect to her activities.
La Liberte actively sought to influence not only the Simi Valley Council, but cities throughout
California with respect to a SB 54, a very public controversy. To put it in La Liberte’s own words,

she appeared “at a democratic forum to share her opinion on the hotly contested issue of the

075863-002/00173045-4 20

 
Case 1:18-cv-05398-DLI-VMS Document 21 Filed 12/17/18 Page 25 of 29 PagelD #: 354

California’s [sic] sanctuary State status.” (Amended Compl., §20). Not only that, after the Council
Meeting, La Liberte sat for an hour-long interview with a journalist after her Photograph had gone
viral.?

In her November 13, 2018 letter to the Court, Plaintiff argued that La Liberte was not a
public figure because she was not at the Council Meeting to address racism. The standard is
whether La Liberte injected herself or was drawn into a public controversy. Gertz, supra, 418 U.S.
at 351. In addition, the issue of racism by SB 54 opponents was an issue at the Council Meeting,
both generally and specifically, where it is undisputed that anti-immigration protestors were
shouting racist slurs. The almost identical argument that La Liberte is attempting to make here
was rejected under California law in Stolz v. KSFM 102 FM, 30 Cal.App.4th 195 (1994) (“Plaintiff
argues that at the time of defendants’ broadcast, there was no public concern regarding plaintiff
condoning racist remarks over the air... However, plaintiff takes too narrow a view.”). Because
the allegedly defamatory Publications relate directly to La Liberte’s role in a public controversy at
a public meeting, La Liberte is a limited public figure.

B. The Actual Malice Standards

Public figures suing for defamation must do more than prove that the statements about
them were false. They must also prove by “clear and convincing evidence” that the statements
were “made with ‘actual malice’—that is, with knowledge that it was false or with reckless
disregard of whether it was false or not.” New York Times, supra, 376 U.S. at 279-80; Biro, supra,
807 F.3d at 276.

Because free debate inevitably leads to some mistaken statements and punishment of these

statements would chill the freedom of speech, reckless disregard requires a “high degree of

 

3 See https://soundcloud.com/citizeninterviews/interview-with-roslyn-la-liberte (last visited on Dec. 17, 2018).

075863-002/00173045-4 21

 
Case 1:18-cv-05398-DLI-VMS Document 21 Filed 12/17/18 Page 26 of 29 PagelD #: 355

awareness of ... probable falsity.” Garrison v. State of La., 379 U.S. 64 (1964). New York Times,
supra, 376 U.S. at 279-80, requires a showing that the allegedly false statement was made with
“actual malice’.

The existence of actual malice turns on the defendant’s subjective belief as to the
truthfulness of the allegedly false statement. Reader’s Digest, supra, 37 Cal.3d at 257. “There
must be sufficient evidence to permit the conclusion that the defendant in fact entertained serious
doubts as to the truth of the publication.” St. Amant v. Thompson, 390 U.S. 727, 731 (1968).

“(T]he actual malice standard is not satisfied merely through a showing of ill will or
‘malice’ in the ordinary sense of the term.” Harte-Hanks, 491 U.S. at 666-67 (1989). “[F]ailure to
investigate before publishing, even when a reasonably prudent person would have done so, is not
sufficient to establish reckless disregard.” Id. at 688.

C, La Liberte Cannot Meet the Actual Malice Test

The Amended Complaint does not contain any plausible facts showing that Reid acted
with actual malice. The timeline of events shows that La Liberte cannot even make a claim for
negligence, much less present clear and convincing evidence of malice.

At the time of the Instagram Post, this was the state of play: racial slurs were made at
the Council Meeting, there was the eyewitness account of Alan Vargas that La Liberte was the one
screaming racial slurs, there was the Photograph documenting La Liberte screaming at a teenage
Mexican-American, there were numerous other posts identifying La Liberte as the person making
the racial slurs, and there was no public evidence to contradict any of this. The Fox News story
and the weekend emails from La Liberte’s son came later.

The Little Rock Repost, which was made on Sunday, July 1, 2018, is not defamatory, does

not identify La Liberte by name, and does not claim that La Liberte made the racial slurs in

075863-002/00173045-4 22

 
Case 1:18-cv-05398-DLI-VMS Document 21 Filed 12/17/18 Page 27 of 29 PagelD #: 356

question. Putting this aside, Reid did not learn there was even an issue regarding whether La
Liberte made the racial slurs until she learned of the Fox News report on Monday, July 2, 2018.
That very day, Reid both took down the Publications and issued an apology. (Reid Aff., 9] 2-4).
Reid’s rapid apology and the deletion of the Publications is very clear and convincing evidence of
her lack of malice. “Such behavior is much more plausibly consistent with making an unintended
mistake and then correcting it than with acting with actual malice.” Palin, 264 F.Supp.3d at 537.

Finally, Reid’s alleged political biases do not make Reid’s acts “malicious.” Just to the
contrary, this alleged motivation conclusively establishes that Reid’s actions were constitutionally
protected speech. “[A] sharp attack on a disfavored political figure... has [n]ever been enough to
prove actual malice.” Id. at 537 (citation omitted). A political motive “cannot provide a sufficient
basis for finding actual malice... For ‘it is hardly unusual for publications to print matter that will
please their subscribers; many publications set out to portray a particular viewpoint or even to
advance a partisan cause. Defamation judgments do not exist to police their objectivity.’ ” Id.
(citation omitted).

V. THE PUBLICATIONS WERE STATEMENTS OF OPINION

“ft A] statement of opinion relating to matters of public concern which does not contain
a provably false factual connotation will receive full constitutional protection.” Milkovich v.
Lorain Journal Co., 497 U.S. 1, 20 (1990). “A statement on matters of public concern must be
provable as false before liability can be assessed.” Id. at 2.

There should be no serious question that all of the Little Rock Repost and most of the
Instagram Post are statements of opinion. The Little Rock Repost sets out Reid’s opinion that

“History sometimes repeats ...”. It makes no mention of racial slurs. It is not actionable under
y

075863-002/00173045-4 23

 
Case 1:18-cv-05398-DLI-VMS Document 21 Filed 12/17/18 Page 28 of 29 PagelD #: 357

any stretch of the most fevered imagination.* Most of Reid’s Instagram Post -- make the picture
black and white and it could be the 1950’s, hate hasn’t even really gone away -- is also Reid’s
opinion.

Under California law, the publication of the Photograph of La Liberte is also not
actionable. “Photographs are not actionable if they are fair and accurate depictions of the person
and scene in question, even if they place the person in a less than flattering light ... [.]” Aisenson
v. American Broadcasting Co., 220 Cal.App.3d 146, 161 (1990).

The only portion of the Publications that is even arguably defamatory is the first
sentence of the Instagram Post where there is an implication that the unidentified woman in the
Photograph, La Liberte, “screamed, ‘you are going to be the first deported’ ... ‘dirty Mexican!’ ”

For all the reasons set forth above, this statement is not actionable. It is not Reid’s
original content; there is no evidence that Reid knew that the Publications were not true; Reid
immediately apologized and deleted the Publications once she learned that there was an issue with
regard to their veracity; and there is no possibility that these statements caused La Liberte any
harm given the torrent of prior publications accusing La Liberte of racism and “putting the racial

slurs in La Liberte’s mouth.”

 

“Even falsely accusing someone of being a racist or acting in a racist manner is a statement of opinion,
where, as here, the basis for that opinion is also provided. Ratajack v. Brewster Fire Dep’t, 178 F.Supp.3d
118, 165 (S.D.N.Y. 2016) (statement that plaintiff was a racist is non-actionable opinion unless it implies
that the speaker’s opinion is based on knowledge of undisclosed facts); Covino v. Hagemann, 165 Misc. 2d
465 (Sup. Ct. Richmond Co. 1995).

075863-002/00173045-4 24

 
Case 1:18-cv-05398-DLI-VMS Document 21 Filed 12/17/18 Page 29 of 29 PagelD #: 358

CONCLUSION

The Court should dismiss the action, strike the Amended Complaint, and award defendant

for her attorney’s fees.

Dated: New York, New York
December 17, 2018

WACHAEL MISSRY LLP

p[fa~

John H. Reichman

Jason L. Libou -

885 Second Avenue, 47" Fl.
New York, New York 10017
(212) 909-9500

reichman@wmllp.com
jlibou@wmllp.com

Attorneys for Defendant Joy-Ann Reid

  

Bys

075863-002/00173045-4 25

 
